             Case 1:19-cr-00545-CM Document 30-1 Filed 11/15/19 Page 1 of 1
                                                                          .:..;;. .=..-::::-:::-" _..                             - ·::::::.:i ,
                                                                     '    .... ,,Clf"·.,,.....
                                                                         l 'U;:,u._,
                                                                                                 r~~., ~.
                                                                                                 J. . .                                      I1
                                                                                                                                             •


                                                                         l1 pocu·,
                                                                            ,;,      ··. ~·      1L\l..;L ...
                                                                                                                "
                                                                                                                ...
                                                                                                                                             :H
UNITED STATES DISTRICT COURT                                             ; 1-::LECTTI J>"iCALLY FE,:~D                                       !!d
~~~~~~~-~:::~=~-~~~~-:.~~~---·· · ·-· -· · ·'.~ ·;
UNITED STATES OF AMERICA,
                                                                                     ~:~'!LE'·:_
                                                                         ·.· _·:. 7 •-=.~:.::.:.:::::-:----·
                                                                                                                      JL/JJ).lf ~ :'
                                                                                                                       -~:~::...;;_.

                          -v.-                                                                   19 CR 545 (CM)

MICHAEL CARROLL and
                                                                                                 ORDER
MICHAEL PAPPAGALLO,

                           Defendants.
-----------------------------------------------------------------------x
        Having reviewed the letter submitted by counsel for Brixmor Property Group, Inc., dated

November 15, 2019, it is hereby ORDERED that:

        1.       Motions to quash the subpoenas served by defendants, pursuant to Federal Rule of

Criminal Procedure l 7(c), on Brixmor Property Group, Inc., Sullivan & Cromwell LLP,

Simpson Thacher & Bartlett LLP, Alvarez & Marsal, Marks Paneth                                                                 LLP, and

PricewaterhouseCoopers, LLP shall be filed by December 6, 2019;

        2.       Responses to the motions to quash shall be filed by December 13, 2019; and

        3.       Replies shall be filed by December 20, 2019.

SO ORDERED:

Dated: November   (f , 2019
         New York, New York


                                            HON. COLI.:.EEN MCMAHON
                                            Chief Judge, United States District Court
